Alfred Campbell v. Commissioner.Campbell v. CommissionerDocket No. 24108.United States Tax Court1950 Tax Ct. Memo LEXIS 11; 9 T.C.M. (CCH) 1128; T.C.M. (RIA) 50308; December 18, 1950*11  Dependency credits determined.  Alfred Campbell, pro se. Cyrus A. Neuman, Esq., for the respondent.  ARUNDELLMemorandum Findings of Fact and Opinion The petitioner in the above-entitled proceeding requested a redetermination of his income tax liability for the year 1947, in the amount of $190. In the petition error was assigned based on respondent's failure to allow petitioner dependency credits for his two minor children. The return for the period here involved was filed with the collector for the district of Michigan at Detroit, Michigan. Findings of Fact The petitioner, Alfred Campbell, resided at Waterford, Michigan, during the taxable year here involved. The petitioner was separated from his wife, Ada Campbell, on May 5, 1947. A divorce decree was rendered in October, 1947. Pursuant*12  to the divorce decree, petitioner paid a total of $191 toward the support of his two children during the period October to December 31, 1947 During the period January 1 to May 5, 1947, the petitioner lived with his family and paid $25 per week to Mrs. Campbell for general household expenses. In addition, he paid the sum of $191 for hospital expenses of one of the children. He also made a payment of $35 for mortgage interest on the house in which the family resided, as well as a payment of $38.40 for property taxes. The house was jointly owned by the petitioner and Mrs. Campbell. Mrs. Campbell was employed as a school teacher during 1947 and earned income of $2,565.86. With this money, together with the money furnished by petitioner, and an $50additional which she borrowed, she paid all the necessary expenses of support of the two minor children. The expenses included day care at $10 per week, food, clothing and medical expenses, except for the specific hospital bills of $191 paid by petitioner. Except for negligible personal expenses, Mrs. Campbell expended her entire net income on the maintenance of her household and children. Mrs. Campbell expended in excess of $2,000 on the*13  support of the two minor children in the calendar year 1947. Mrs. Campbell furnished more than one-half the support of the two minor children in the calendar year 1947. The petitioner furnished less than one-half the support of the two children in the calendar year 1947. Opinion ARUNDELL, Judge: The facts as found establish that petitioner furnished less than one-half the support of his two minor children in the calendar year 1947. It follows that he is not entitled to the two dependency credits sought to be taken by him in his income tax return for that year. Section 25 of the Internal Revenue Code. The action of the respondent is sustained. Decision will be entered for the respondent.